,.




OFFICE   OF THE ATT’ORNEY    GENERAL     OF TEXAS

                    AUSTIN




                                        bnoT0   aourt
                               tat*    h*rlry   8
                               than        thea-
                                       Ol&d~
                              mm0 than on. hun-
                                fl.)2,000) aooorQ-
                                 ?odrnl centNm*
                                 rdonor .orrtaln
                              and la ocmnoqoion
                             toaobllo rhllo en
                             1 roqalring oaoh
                    oaor.fo pay tho 0     II0or
                      t0jar 0r 8a0h ~077 010 00
                    lthout em far%hor lmoneo
1       .


                                                                              380




(2Q,OOO)robaot~non khan +~~hun&nQthIrt~-tra
thouua4 (1~2&00) woor      to tha lut proo+dl4
Fodoral (Ionmu,tho aoair
                       2 owro Oourt la honby
laho?lwd bo allow -ah Owlllwlonor t&a M of
not mom than nity aollara 0~8.00) per math to
bo pd1ortos            %he Bea4 u!d Bridgernd of mob
n8peatlro Uorriadonom‘ Proalnot,r0r t~t*lillg
lrpraaoo~ddorool~tlo~onhl~   antoaabllowhllr
on OfflOW baaLa 88 oaly.
    *8RaTIoa,2* IIaobrashm8doar?.kl~
a ll
   lr p a a um
            in Uha o r8tlon of lWC lutosobllo
*ld h o o p lU  la        n x   ? in0   o f my   o th o r o h a r g o r   _
to t& eo o a nty e

    %RGTX($I3. Tha tut that la thr aoaatior 8?-
footedby fhia Aot them 1s~great ~04 that tIw
00aat10rpu+AolJmColn aoeaylng %bb lxpuurr of
 saah ooealadomrr booms. ohi ,mO rrrooat of m#@
wrk   ocrr’,&~m on laonawr    kho-nooooaf~y of saoX
.Oaairdoamn    trrvoi.#a@ frea plaoo PO #Leo. ova*
Ueif4       k&O    Oonotrttotion
                               8Ed    titmut&Oo     of     8Wh’
roda        ento     an   aurgoa8y   and bn lmponklvo        pub
110 nooooslty that tho 08n~tltatioaalnqo y&
laj~ bllla  tm bo mad on three srvohil d
Rowe bo 8u8ponaml oaa the 8tiO~ i8 heroT y ruspend-
da u ,nu   th fA
               oo ka & a ta
                         ilkleifeot, UC4 b o fa fo r 00
.fmronaa*             ltr pu8~0$ utll$ ir H)oImot&'